FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10540

               Plaintiff - Appellee,             D.C. No. 4:11-cr-01767-DCB

  v.
                                                 MEMORANDUM *
NOE REZA-GUERRERO, a.k.a. Noe
Reza Guerrero, a.k.a. Noe Guerrero-Reza,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mark W. Bennett, District Judge, Presiding **

                          Submitted September 24, 2013 ***

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Noe Reza-Guerrero appeals from the district court’s judgment and

challenges his guilty-plea conviction and 41-month sentence for reentry after

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          *
             *
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Reza-Guerrero’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Reza-Guerrero the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   12-10540